 GREYHOUND LINES, INC.Greyhound Lines, Inc. and Steve Thornell. Case 19-CA- 12242July 31, 1981DECISION AND ORDEROn February 4, 1981, Administrative Law JudgeEarldean V. S. Robbins issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and counselfor the General Counsel filed a brief in support ofthe Administrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, GreyhoundLines, Inc., Seattle, Washington, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT do anything that interfereswith, restrains, or coerces employees with re-spect to these rights. More specifically:257 NLRB No. 55WE WILL NOT discharge employees becauseof their union or other protected concerted ac-tivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.WE WILL offer Sandra Burns immediate andfull reinstatement to her former job or, if thatjob is no longer available, to a substantiallyequivalent job, without prejudice to any se-niority or other rights and privileges previous-ly enjoyed.WE WILL make Sandra Burns whole for anyloss of earnings she may have suffered byreason of our discrimination against her, withinterest.GREYHOUND LINES, INC.DECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge:This case was heard before me in Seattle, Washington,on October 23, 1980. The charge was filed by SteveThornell, an individual, herein called Thornell, andserved on Greyhound Lines, Inc., herein called Respond-ent, on March 26, 1980. The complaint, which issued onMay 1, 1980, alleges that Respondent violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended, herein called the Act.The principal issue herein is whether the alleged dis-criminatee, Sandra Burns, is a confidential employee andwhether she is excluded from the protection of the Act.Upon the entire record, from my observation of thedemeanor of the witnesses, and after due consideration ofthe post-hearing briefs, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a California corporation, with an officeand place of business in Seattle, Washington, is engagedin the business of transportation. During the 12-monthperiod prior to the issuance of the complaint herein,which period is representative of all times materialherein, Respondent, in the course and conduct of saidbusiness operations, sold and shipped goods or providedservices valued in excess of $500,000 from its facilitieswithin the State of Washington directly to customersoutside the said State, or sold and shipped goods or pro-vided services valued in excess of $50,000 to customerswithin the State of Washington, which customers werethemselves engaged in interstate commerce by other thanindirect means.The complaint alleges, Respondent admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Evergreen States Division 1384, AmalgamatedTransit Union, herein called the Union, is now, and at alltimes material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESRespondent is a wholly owned subsidiary of the Grey-hound Corporation, with corporate headquarters inPhoenix, Arizona. Respondent has a maintenance andservice facility in Seattle, Washington, where it is en-gaged in the maintenance and servicing of its vehicles.There are approximately 78 employees employed at theSeattle maintenance and service center. All of these em-ployees, except three-the manager, the assistant man-ager, and an office clerical-are in the unit representedby the Union. Donald Whitney is the manager; V. H.Roe is the assistant manager; and, prior to her discharge,Sandra Burns was the one office clerical. Whitney re-ports to A. C. Salinas, regional manager of Respondent'sWestern Maintenance Division, referred to as Mainte-nance West. Salinas, who is located in San Francisco, isresponsible for several maintenance facilities in the west-ern States. Salinas reports to J. C. Daffin, vice presidentof Respondent, who is also located in San Francisco.The facts surrounding the discharge of Sandra Burnsare undisputed. Burns was responsible for a myriad ofclerical and recordkeeping functions typical of a one-clerical office, including functioning as Whitney's secre-tary. She was also the fiancee and housemate of SteveThornell, a janitor and assistant union shop steward ofthe Seattle maintenance and service center. FollowingWhitney's assumption of the position of manager inabout August 1979, there was a marked increase in thenumber of grievances filed. Thornell filed a grievance inDecember 1979 seeking 3 hours' holiday pay for Thanks-giving.' Whitney denied the grievance but was subse-quently overruled at a higher grievance level.In the early part of February 1980,2 Thornell wentinto Whitney's office to discuss with him the lack of con-tractual guidelines for janitorial positions and the prob-lems flowing therefrom. During the course of the con-versation, they discussed generally grievances and somedischarges that Whitney had made. On the morning ofFebruary 28, Thornell and Jess Iscar, the other janitor,filed a joint grievance regarding the janitorial problemsthat Thornell had discussed with Whitney in early Feb-ruary. That afternoon, Iscar told Thornell that he hadbeen called into the office by Whitney and warned as topossible discharge.Shortly thereafter, Thornell was called into the office.Whitney and the union steward were present. Whitneytold Thornell that his attendance record required imme-diate improvement or he would be disciplined or possi-bly discharged. Whitney specifically mentioned three ab-sences in January and one in February. Thornell saidthat was a definite improvement and that some of the ab-' At the time. Thornell was not assistant shop steward, a position heassumed in about May 1980.a All dates hereafter will be in 1980 unless otherwise indicated.sences had been caused by snow. Whitney said he real-ized that two of the absences had been caused by snow.Thornell said that was an improvement, and he believedthe reason he was called in for a warning was that hehad filed a grievance that morning. Whitney denied that.On the evening of February 28, Thornell asked Burnsto write a letter which he would dictate and take to theunion meeting that evening. Burns did so. She did notparticipate in the formulation of the letter. She merelytook the dictation in her handwriting. The letter was ad-dressed to Whitney with copies to Salinas, Daffin, andIndustrial Relations, and concerned the alleged harass-ment of employees.Thornell gave the letter to the union president, whoread it to the membership present at the union meetingthat evening. The membership voted to send the letter,the body of which reads:Re: Continuing harrassment [sic] of Employees.It has been reported that many employees havebeen harrassed [sic] and threatened with their job.An example of this on 27/28/80, you brought sever-al employees into your office, that in your opiniontheir absenteeism warranted discussion.With one employee who was absent 3 days inJanuary, partly because of being snowed in, andbeing absent one day in February because of atwisted ankle to him you stated that his absenteeismhad better improve, or he would be facing formaldiscipline, up to and including discharge. As theonly reason to be absent is to be dead.These kind [sic] of tactics does nothing but addto the low moral [sic] problem that already exists atthe Seattle Shop.We sincerely believe that more humane treatmentand better judgement on your part, would betterserve the Company and the people [sic] work for it.The Union did send the letter, in Burns' handwriting,to the persons indicated thereon and named above. Whit-ney received the letter on February 29 or March 1; how-ever, he did not mention it to Burns immediately. OnMarch 19 following consultation with his superior, Whit-ney showed Burns the letter and told her that because itwas in her handwriting she was terminated. Burns deniedthat it was her handwriting. Whitney said he and his su-periors felt it was her handwriting and because of thatshe was terminated. He further said she could remain onthe job for the remainder of the week. The next morn-ing, Burns approached Whitney, told him she had liedabout it not being her handwriting, and told him that itwas her handwriting. Whitney said she was still terminat-ed.That day, Burns received a termination letter datedMarch 20 and signed by Whitney, the body of whichreads:Concerning our conversation of 3/19/80 aboutthe letter in your handwriting which came fromUnion Local 1384 charging me with harassment ofemployees at the Seattle Shop.478 GREYHOUND LINES, INC.I cannot work in this type of arrangement whereI do not have the full cooperation of the secretary.This position requires full cooperation and confiden-tiality.You are therefore being terminated effective3/22/80 from Greyhound Lines.Whitney admits that the fact that the letter from theUnion was in Burns' handwriting was the sole reason forher discharge.The General Counsel contends that, by physicallywriting the letter, Burns was engaged in the protectedconcerted activity on behalf of the Union of submitting agrievance on behalf of fellow employees. See Mrs.Baird's Bakeries, Inc., 189 NLRB 606 (1971); FarmersUnion Cooperative Marketing Ass'n., 145 NLRB 1 (1963).Therefore, argues the General Counsel, her dischargewas violative of Section 8(a)(3) of the Act. Respondentcontends that Burns was not engaged in concerted activi-ty since she did not have the "mental intent which isprerequisite to a finding of concerted activity." Thor-nell's drafting of the letter was not concerted activityand Burns' function in writing the letter was merely min-isterial.I find no merit in this contention by Respondent. Thecontent of the letter is clearly related to terms and condi-tions of employment. Obviously, Burns has knowledge ofsuch contents, including to whom it was addressed, andit is undisputed that she knew that Thornell sought herassistance because he was in a hurry to get the letter pre-pared so he could present it at the union meeting. He didcause it to be presented at the union meeting. By votingto send the letter, the membership adopted it and subse-quently the letter was sent by the Union. Burns' termina-tion letter makes it clear that Whitney knew this was acommunication from the Union. This was clearly con-certed protected activity-a union activity. Thus, how-ever slight her participation may have been in the prepa-ration of the letter, Burns did participate and was thuspart and parcel of the concerted activity. Actually, it isapparent that Respondent thought her participation wassignificant since she was discharged therefor.Respondent's other contention is that Burns was a con-fidential employee and, as such, outside the protection ofthe Act. The General Counsel contends that Burns wasnot a confidential employee and that, even if she were,she was entitled to the protection of the Act.Although confidential employees are not specificallyexcluded from the definition of employee in Section 2(3)of the Act, the Board has consistently construed the Actas excluding from bargaining units "confidential employ-ees." However, commencing with Ford Motor Company,66 NLRB 1317 (1946), it has just as consistently narrow-ly defined "confidential employees" to embrace onlythose persons who assist and act in a confidential capac-ity to persons who formulate, determine, and effectuatemanagement policies in the field of labor relations. TheB. F Goodrich Company, 115 NLRB 722 (1956); Wheel-ing Electric Company, 182 NLRB 218 (1970), enforce-ment denied 444 F.2d 781 (4th Cir. 1971); American Be-ryllium Company. Inc., 142 NLRB 457, 459 at fn. 6(1963). Thus, it is necessary to consider the functions andduties performed by both Whitney and Burns.Whitney hires, dicharges, and disciplines employees. Inso doing, he is required to conform to the quotas set bycorporate or regional headquarters as to the number ofemployees at the Seattle maintenance and service centerand to comply with the disciplinary and discharge poli-cies and guidelines set forth in the discipline handbookand in the employee handbook which are formulated bypersonnel in Respondent's corporate headquarters inPhoenix, Arizona. Evaluations of employees are doneafter 30 and 90 days of employment and when employeesare upgraded from one position to another. The timingof an upgrade is determined by the collective-bargainingagreement. However, Whitney makes all determinationsas to upgrades to foreman positions. He also evaluatesforemen. Foremen evaluate the employees they super-vise.Whitney is responsible for ensuring that the clericalemployee prepares all reports required by EEOC and bythe State Workers' Compensation Board. He is also theperson designated by Respondent to handle employeegrievances at the Seattle maintenance and service centerat step I of the grievance procedure. If the grievance isnot satisfactorily resolved at this level, it is presented atthe second grievance level to the regional vice presidentand on through subsequent steps.Whitney is involved with the Union in the day-to-dayadministration of the collective-bargaining agreement.However, he is not directly involved in contract negotia-tions. His only contribution to such negotiations is tomake suggestions, when solicited by Daffin, as tochanges he would recommend for the Seattle facility.Burns functioned as receptionist, operated the teletype,processed the timecards, recorded information therefromon timesheets, and prepared production records, fuel re-cords, attendance records, etc., from information givenher. She opened all mail except that marked "confiden-tial" and then routed the mail to the proper person. Shefiled Whitney's incoming correspondence and typed anyreplies he might make to such correspondence, includingthat marked "confidential." She also typed and filed em-ployee evaluations; letters or notices concerning employ-ee personnel and disciplinary actions, letters from Whit-ney to the Union; replies to grievances; and Whitney'srecommendations to Daffin as to Respondent's proposalsfor collective-bargaining agreements.Files are kept in Whitney's office. Neither the officenor the files are kept locked during the day, even attimes when both Whitney and Burns are absent from theoffice. Certain tools and supplies are kept in drawers ofthe file cabinets, and employees requiring these tools andsupplies have access to the cabinets.3The drawers wherepersonnel files are kept are locked at night but openduring the day to permit employee access to such toolsand supplies. Burns attended safety meetings where shetook minutes which she later typed and distributed to all3 Apparently, files concerning grievances are kept in Whitney's desk orin a file cabinet located in a position in Whitney's office separate from thelocations of the file cabinets where tools and supplies are kept. There isno reason for other employees to open these file drawers479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommittee members, including the employee members.She never attended meetings between Whitney and unionofficials or between Whitney and unit employees. Whit-ney and Burns had keys to the files. Whitney, Roe,Burns, and the storekeeper4have keys to the office.Whitney sometimes discusses grievances with the store-keeper.In applying its standards for determining whether aperson is a confidential employee, the Board has alwaysconsidered the three indicia of "formulate, determine andeffectuate" in the conjunctive. Holly Sugar Corporation,193 NLRB 1024 (1971). Using this criteria, I can onlyconclude that Whitney is not a person who formulates,determines, and effectuates management policies in thefield of labor relations. Although it is clear that he effec-tuates such policies, it is equally clear that he does notformulate and determine them. Respondent appears tohave a rather centralized approach to the formulationand determination of its labor relations policies, most ofwhich is done at the corporate level with perhaps somesignificant participation at the regional level, but not atthe local level.In reaching this conclusion, I have carefully consid-ered all the indicia asserted by Respondent as requiring acontrary conclusion. However, the Board has had previ-ous occasion to consider almost all of these asserted indi-cia and has found that they are insufficient to confer con-fidential status. Thus, the Board has held that an employ-ee who has access to files, including records of griev-ances, does not act in a confidential capacity. CaliforniaInspection Rating Bureau, 215 NLRB 780 (1974). Mereaccess to confidential material, albeit confidential laborrelations material, is not sufficient to confer confidentialstatus. The Los Angeles New Hospital, 244 NLRB 960(1979); Ernst & Ernst National Warehouse, 228 NLRB590, 591 (1977). Nor does the typing of disciplinary let-ters or other materials relating to personnel problemsrender an employee confidential. ITT Grinnell Corpora-tion, 212 NLRB 734 (1974).Similarly, the typing of confidential labor relationsmemoranda does not, without more, imply confidentialstatus. Further, the Board has consistently held that aperson will not be regarded as a confidential employeemerely by virtue of being a secretary to a person in-volved in the handling of grievances. Holly Sugar Corpo-ration, supra. Similarly, the fact that Whitney is consult-ed by Daffin prior to the commencment of bargainingnegotiation is considered by the Board as limited adviso-ry participation which does not warrant a determinationthat his secretary is a confidential employee. Holly SugarCorporation, supra; Weyerhaeuser Company, 173 NLRB1170, 1173 (1968).Accordingly, I find that Sandra Burns is not a confi-dential employee.5 I further find that she was dischargedfor engaging in protected concerted activities. I thereforefind that she was discharged in violation of Section8(a)(1) and (3) of the Act.4 The storekeeper is in the unit.s It is therefore unnecessary to reach Respondent's argument based onNV.L.R.B. v. Bell Aerospace Company. Division of Textron, Inc.. 416 U.S.267 (1974), that confidential employees are excluded from the protectionof the Act.Upon the foregoing findings of fact and upon theentire record, I hereby make the following:CONCLUSIONS OF LAW1. Respondent Greyhound Lines, Inc., is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Evergreen States Division 1384, AmalgamatedTransit Union, is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging its employee, Sandra Burns, becauseshe engaged in union or other protected concerted activ-ities, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.As I have found Respondent unlawfully dischargedSandra Burns, I shall recommend that Respondent be or-dered to offer her immediate and full reinstatement toher former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to herseniority or other rights and privileges. I shall furtherrecommend that Respondent be ordered to make SandraBurns whole for any loss of earnings she may have suf-fered as a result of the discrimination against her. Back-pay shall be computed with interest as prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).6Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'The Respondent, Greyhound Lines, Inc., Seattle,Washington, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Discharging its employees because they engaged inunion activities or other protected concerted activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which isfound necessary to effectuate the policies of the Act:(a) Offer Sandra Burns full and immediate reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position, without prejudice to6 See, generally, Isis Plumbing Heating Co., 138 NLRB 716 (1962).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.480 GREYHOUND LINES. INC.her seniority or other rights and privileges. Make SandraBurns whole for any loss of earnings suffered as a resultof the discrimination against her in the manner set forthin the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other docu-ments necessary and relevant to analyze and compute theamount of backpay due under this Order.(c) Post at its Seattle, Washington, facility copies ofthe attached notice marked "Appendix."8Copies of saidI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-notice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."481